Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Examiner has withdrawn the species restriction requirement of claims 12 and 13 dated April 13, 2021 and examined the claims for patentability.
Claim Status
Claims 1-5 and 8-31 are currently active in the application with claims 1-5 and 8-19 being amended and claims 20-31 being added by the Applicant.
Response to Amendment
	The amendments dated November 19, 2021 has been carefully considered.  The amendments were sufficient in overcoming the objection of claims 2-19 and therefore the objection has been withdrawn.  The amendments were also sufficient in overcoming the rejection of the claims over 35 USC 112 (b) and 35 USC 103 and these rejections have been withdrawn and the claims allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Malovich in view of Muradov and Godal, does not disclose or suggest every limitation of the instant claims.
Although Malovich discloses a high-temperature process and apparatus for producing hydrogen and carbon via pyrolysis of hydrocarbons at a temperature of greater than 3000°C with the heat being provided by radiant heat energy, Malovich utilizes a cooling gas stream along the reactor walls and therefore the heating zone excludes the reactor walls.  There would be no motivation to modify this feature with either Muradov or Godal.  Additionally, none of the cited prior art discloses that the hydrocarbon passes through the heating zone in a laminar flow regime.  

Conclusion
Claims 1-5 and 8-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732